Case 1:18-cv-05495-JFK-BCM Document 110 Filed 07/13/20 Page1of1

 

 

 

 

 

 

 

‘USDC SDNY if
UNITED STATES DISTRICT COURT DOCUMENT "
SOUTHERN DISTRICT OF NEW YORK BLECTRONICALLY FILED |
mt X t i
CASSANDRA SHIH, : DOC I caer E
DATE FILED: “US (2a |
Plaintiff, orks — meee
No. 18 Civ. 5495 (JFK)
-against-
PETAL CARD, INC. f/k/a ORDER
CREDITBRIDGE, INC., ANDREW
ENDICOTT, and JASON GROSS
Defendants.
mee ee ES a ee x

JOHN F. KEENAN, United States District Judge:

By no later than July 20, 2020, the parties are directed to
confer and file a joint letter regarding whether either party
requests oral argument on Defendants’ motion to dismiss the
second amended complaint (ECF No. 102). The Court does not
require such argument, but if it is requested, the parties are
further directed to provide the Court with at least three
proposed dates for the argument on the Tuesdays, Wednesdays, and
Thursdays between August 18, 2020, and September 3, 2020.

SO ORDERED.

Dated: New York, New York
July 13, 2020

 

 

John F.’ Keenan
United States District Judge

 

 
